DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant attempts to claim priority under 35 U.S.C. 119 (e) with reference to Provisional Application Number: 62/711703 filed on 7/30/18 by referring to it on Page 1 of the disclosure filed 10/21/19; however, applicant failed to note this provisional claim on the application data sheet submitted 7/27/19. A new application data sheet claiming this priority provisional application can overcome this issue. 
Specification
The replacement disclosure was received on 10/21/19. 
This disclosure is objected to because of the following informalities:
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required. The spacing is also improper because each section is provided with a page break (each section is provided on a new sheet of paper), which it should not. The entire document should be 1 ½ or double spaced only. 
The disclosure is objected to because the text is provided in different sizes between pages and in different fonts, while 37 CFR 1.52(b)(2)(ii) requires the text be written in a non-script type font not in multiple fonts and capital letters should be at least 0.125 inches high. 

On Page 2 of the disclosure, remove the colon “:” after the heading “Background”. 
The disclosure is objected to because there is no detailed description of Figures 1-3.  
Appropriate correction is required.
Drawings
The replacement drawings were received on 9/18/19. 
These drawings are objected to because: 
Figure 1-5 are objected to under 37 C.F.R. 1.84(b)(1) because photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. In the instant case, the subject matter can be illustrated with black and white line drawings and a black and white photograph or photocopy is not the only practicable medium for illustrating the claimed invention; 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 12-14 is/are objected to because of the following informalities:  
Claim 12: line 2, replace “thereof” with ---of said flexible fabric base---.
Claim 13: line 1, replace “A head scarf device” with ---The device---; line 1, replace “said flexible fabric” with ---said flexible fabric base---. 
Claim 14: replace “said hair weave” with ---a hair weave---. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 13: recites “wherein said flexible fabric [base] is adjustable”; however, no additional structure is set forth in this claim making it unclear what additional structure this is meant to require or imply because “flexible fabric” is by definition “adjustable” by nature of it being “flexible”. So it is unclear if this is requiring some kind of snaps, hooks, or other fastener or an elastic band or none of the above with this language. Clarification or correction is requested.  
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-14, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cruiz (US 20110315155).
Claims 12-13: Cruiz discloses a device (100) comprising a base (110) comprising a flexible stretch lace [0019] and a hair weave (120) affixed to a lower side of the base depending on the orientation of the device (see Fig 1) and this elastic or stretch lace [0019] is elastic meaning it is adjustable with respect to user preference as best understood. 
Claim 14: Cruiz discloses a satin fabric [0019] affixed to a hair weave (120, see Fig 1). 
Claim(s) 12-14, as best understood, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baker (US 20190045902).
Claims 12-14: Baker discloses a device (see Figs 3 & 6) comprising a satin fabric base (1+2) [0026] which is known to be a flexible fabric meaning the base is adjustable with respect to a user’s head size, or preference. (see Figs 3 & 6). A wig or hair weave (12) is affixed to an upper, lower, right, and left sides of the fabric base. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772